Name: Commission Regulation (EEC) No 3594/83 of 16 December 1983 on arrangements for imports into the United Kingdom of certain textile products (category 2) originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12 . 83 Official Journal of the European Communities No L 357/7 COMMISSION REGULATION (EEC) No 3594/83 of 16 December 1983 on arrangements for imports into the United Kingdom of certain textile products (category 2) originating in Indonesia Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Articles 9 and 1 1 thereof, Whereas Article 1 1 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of certain textile products (category 2) specified in the Annex hereto and originating in Indonesia have exceeded the level referred to in Article 1 1 (3) thereof ; Whereas, in accordance with Article 1 1 ( 5) of Regula ­ tion (EEC) No 3589/82, Indonesia was notified on 1 October 1983 of a request for consultations ; Whereas, pending the outcome of the requested consultations, imports into the United Kingdom were made subject to a provisional quantitative limit for the period 1 October to 31 December 1983 by Commis ­ sion Regulation (EEC) No 2768/83 of 30 September 1983 (2) ; Whereas, in the course of consultations held between 16 and 18 November 1983 , it was agreed that imports of the textile products in question should be subject to quantitative limits for 1984 until 1986 ; whereas it is appropriate that the provisional quantitative limit for 1983 be increased under Article 9 of Regulation (EEC) No 3589/82 by a special supplementary quantity ; Whereas Article 11 ( 13) provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Indo ­ nesia between 1 October 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1983 ; HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom of the category of products originating in Indonesia and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex . Article 2 1 . Products as referred to in Article 1 , shipped from Indonesia before the date of entry into force of Regu ­ lation (EEC) No 2768/83 and not yet released for free circulation , shall be so released subject to the presenta ­ tion of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Indonesia to the United Kingdom from the date of entry into force of Regulation (EEC) No 2768/83 shall remain subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . In applying the provisions of paragraph 2, all quantities of products shipped from Indonesia to the United Kingdom from 1 October 1983 and released for free circulation shall be deducted from the quanti ­ tative limit for 1983 . This quantitative limit shall not, however, prevent the importation of products covered thereby but shipped from Indonesia before the entry into force of Regulation (EEC) No 2768/83 . Article 3 Regulation (EEC) No 2768/83 is hereby repealed . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986 .(') OJ No L 374, 31 . 12 . 1982, p . 106 .(2) OJ No L 272, 5 . 10 . 1983, p. 14 . No L 357/8 Official Journal of the European Communities 21 . 12 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountry Member State Units Quantitative limits 2 55.09 Indonesia UK Tonnes From 1 October to 31 December 1983 : 527 (  ) Other woven fabrics of cotton : Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics, pile fabrics , chenille . fabrics, tulle and other net fabrics 1984 : 1 664 1985 : 1 697 1986 : 1 731 55.09-03, 04, 05, 06, 07, 08 , 09 , 10 , 11 , 12, 13 , 14, 15 , 16 , 17, 19 , 21 , 29, 32 , 34, 35, 37, 38 , 39 , 41 , 49 , 51 , 52, 53 , 54, 55, 56 , 57, 59 , 61 , 63 , 64 , 65 , 66 , 67, 68 , 69 , 70 , 71 , 73 , 75, 76 , 77 , 78 , 79, 80, 81 , 82, 83 , 84, 85 , 87, 88 , 89 , 90 , 91 , 92, 93 , 98 , 99 2 a a) Of which other than un ­ bleached or bleached Indonesia UK Tonnes 1984 : 167 1985 : 170 1986 : 173 55.09-06, 07, 08 , 09, 51 , 52, 53 , 54, 55 , 56 , 57, 59 , 61 , 63 , 64, 65 , 66, 67 , 70 , 71 , 73 , 83 , 84, 85, 87, 88 , 89 , 90 , 91 , 92, 93 , 98 , 99 (') For 1983 a special supplementary quantity of 854 tonnes has been agreed.